     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 1 of 9 Page ID #:399



 1 CHARLES MENZIES, ESQ. (SBN 198223)
   TSC Acquisition Corporation
 2 1149 S. Hill Street, Suite 400
 3 Los Angeles, CA 90015
   Telephone: (828) 319-0520
 4 Email: ctm@menziescompany.com
 5
   ROBERT S. FREUND (SBN 287566)
 6
   Robert Freund Law
 7 10866 Wilshire Boulevard, Suite 400
   Los Angeles, CA 90024
 8
   Telephone: (323) 553-3407
 9 Email: robert@robertfreundlaw.com
10
   Attorneys for Defendant,
11 TSC Acquisition Corporation
12
13                          UNITED STATES DISTRICT COURT
14           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
15
16     TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
       CASUALTY COMPANY OF
17     AMERICA,                            DEFENDANT TSC ACQUISITION
18                                         CORPORATION’S ANSWER TO
                   Plaintiff,              COMPLAINT
19
       v.
20
       TSC ACQUISITION CORP.,              Action Filed:     May 3, 2019
21
22                 Defendant.
23
24
25
26
27
28


                         DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 2 of 9 Page ID #:400



 1         Defendant TSC Acquisition Corporation (“TSC”), by and through its attorneys of
 2 record, hereby responds to the allegations of the Complaint filed by Plaintiff Travelers
 3 Property Casualty of America (“Plaintiff”) in this action as follows:
 4         1.    TSC lacks sufficient information to form a belief as to the truth of the
 5 allegations in paragraph 1 and therefore denies those allegations.
 6         2.    TSC admits it is organized under the laws of the State of Delaware and
 7 denies that its address is 1100 Glendon Avenue, Los Angeles, California. TSC lacks
 8 sufficient information to form a belief as to the truth of the remaining allegations in
 9 paragraph 2 and therefore denies those allegations.
10         3.     To the extent the allegations in paragraph 3 set forth one or more legal
11 conclusions, they require no response. Subject to the foregoing, TSC denies that Plaintiff
12 has any claim against it.
13         4.    To the extent the allegations in paragraph 4 set forth one or more legal
14 conclusions, they require no response. Subject to the foregoing, TSC states that it is not
15 challenging venue or the Court’s jurisdiction.
16         5.    In response to paragraph 5, TSC adopts, realleges, and incorporates by
17 reference its responses to the allegations in paragraphs 1 through 4 of the Complaint.
18         6.    To the extent the allegations in paragraph 6 set forth one or more legal
19 conclusions, they require no response. Subject to the foregoing, Plaintiff did issue one or
20 more insurance policies to TSC.
21         7.    To the extent the allegations in paragraph 7 set forth one or more legal
22 conclusions, they require no response. Subject to the foregoing, Plaintiff did issue one or
23 more insurance policies to TSC.
24         8.    To the extent the allegations in paragraph 8 set forth one or more legal
25 conclusions, they require no response. Subject to the foregoing, Plaintiff did issue one or
26 more insurance policies to TSC.
27
28

                                                 1
                          DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 3 of 9 Page ID #:401



 1         9.    To the extent the allegations in paragraph 9 set forth one or more legal
 2 conclusions, they require no response. Subject to the foregoing, Plaintiff did issue one or
 3 more insurance policies to TSC.
 4         10.   To the extent the allegations in paragraph 10 set forth one or more legal
 5 conclusions, they require no response. Subject to the foregoing, TSC lacks sufficient
 6 information to form a belief as to the truth of the allegations in paragraph 10 and
 7 therefore denies those allegations.
 8         11.   To the extent the allegations in paragraph 11 set forth one or more legal
 9 conclusions, they require no response. Subject to the foregoing, TSC lacks sufficient
10 information to form a belief as to the truth of the allegations in paragraph 11 and
11 therefore denies those allegations.
12         12.   To the extent the allegations in paragraph 12 set forth one or more legal
13 conclusions, they require no response. Subject to the foregoing, TSC denies it owed
14 Plaintiff $131,093.00. TSC lacks sufficient information to form a belief as to the truth of
15 the remaining allegations in paragraph 12 and therefore denies those allegations.
16         13.   To the extent the allegations in paragraph 13 set forth one or more legal
17 conclusions, they require no response. Subject to the foregoing, TSC admits that it paid
18 Plaintiff certain payments against various policies. TSC denies the remaining allegations
19 in paragraph 13.
20         14.   To the extent the allegations in paragraph 14 set forth one or more legal
21 conclusions, they require no response. Subject to the foregoing, TSC denies it owed
22 Plaintiff $286,290.00. TSC lacks sufficient information to form a belief as to the truth of
23 the remaining allegations in paragraph 14 and therefore denies those allegations.
24         15.   To the extent the allegations in paragraph 15 set forth one or more legal
25 conclusions, they require no response. Subject to the foregoing, TSC admits that it paid
26 Plaintiff certain payments against various policies. TSC denies the remaining allegations
27 in paragraph 15.
28

                                                 2
                         DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 4 of 9 Page ID #:402



 1         16.   To the extent the allegations in paragraph 16 set forth one or more legal
 2 conclusions, they require no response. Subject to the foregoing, TSC lacks sufficient
 3 information to form a belief as to the truth of the remaining allegations in paragraph 16
 4 and therefore denies those allegations.
 5         17.   To the extent the allegations in paragraph 17 set forth one or more legal
 6 conclusions, they require no response. Subject to the foregoing, TSC denies it owed
 7 Plaintiff $280,483.26. TSC lacks sufficient information to form a belief as to the truth of
 8 the remaining allegations in paragraph 17 and therefore denies those allegations.
 9         18.   To the extent the allegations in paragraph 18 set forth one or more legal
10 conclusions, they require no response. Subject to the foregoing, TSC denies the
11 allegations in paragraph 18.
12         19.   In response to paragraph 19, TSC adopts, realleges, and incorporates by
13 reference its responses to the allegations in paragraphs 1 through 18 of the Complaint.
14         20.   To the extent the allegations in paragraph 20 set forth one or more legal
15 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
16 Plaintiff $280,483.26. TSC lacks sufficient information to form a belief as to the truth of
17 the remaining allegations in paragraph 20 and therefore denies those allegations.
18         21.   To the extent the allegations in paragraph 21 set forth one or more legal
19 conclusions, they require no response. Subject to the foregoing, TSC denies it breached
20 any insurance contract, that the “audit” legally requires TSC to pay any additional fees
21 and denies any wrongdoing. TSC lacks sufficient information to form a belief as to the
22 truth of the remaining allegations in paragraph 21 and therefore denies those allegations.
23         22.   To the extent the allegations in paragraph 22 set forth one or more legal
24 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
25 Plaintiff $280,483.26. TSC lacks sufficient information to form a belief as to the truth of
26 the remaining allegations in paragraph 22 and therefore denies those allegations.
27         23.   To the extent the allegations in paragraph 23 set forth one or more legal
28 conclusions, they require no response. Subject to the foregoing, TSC denies it owes

                                                 3
                         DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 5 of 9 Page ID #:403



 1 Plaintiff $280,483.26. TSC lacks sufficient information to form a belief as to the truth of
 2 the remaining allegations in paragraph 23 and therefore denies those allegations.
 3         24.   To the extent the allegations in paragraph 24 set forth one or more legal
 4 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
 5 Plaintiff $280,483.26. TSC lacks sufficient information to form a belief as to the truth of
 6 the remaining allegations in paragraph 24 and therefore denies those allegations.
 7         25.   In response to paragraph 25, TSC adopts, realleges, and incorporates by
 8 reference its responses to the allegations in paragraphs 1 through 24 of the Complaint.
 9         26.   To the extent the allegations in paragraph 26 set forth one or more legal
10 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
11 Plaintiff $280,483.26 and that TSC was obligated to make a payment of $280,483.26
12 upon Plaintiff’s demand. TSC lacks sufficient information to form a belief as to the truth
13 of the remaining allegations in paragraph 26 and therefore denies those allegations.
14         27.   To the extent the allegations in paragraph 27 set forth one or more legal
15 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
16 anything to Plaintiff. TSC lacks sufficient information to form a belief as to the truth of
17 the remaining allegations in paragraph 27 and therefore denies those allegations.
18         28.   To the extent the allegations in paragraph 28 set forth one or more legal
19 conclusions, they require no response. Subject to the foregoing, TSC denies it owes
20 Plaintiff $280,483.26 or that Plaintiff has suffered any damages. TSC lacks sufficient
21 information to form a belief as to the truth of the remaining allegations in paragraph 28
22 and therefore denies those allegations.
23         29.   In response to paragraph 29, TSC adopts, realleges, and incorporates by
24 reference its responses to the allegations in paragraphs 1 through 28 of the Complaint.
25         30.   To the extent the allegations in paragraph 30 set forth one or more legal
26 conclusions, they require no response. Subject to the foregoing, TSC admits that it
27 contracted with Plaintiff to provide certain insurance coverage to TSC. TSC denies the
28 remaining allegations in paragraph 30.

                                                 4
                          DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 6 of 9 Page ID #:404



 1         31.   To the extent the allegations in paragraph 31 set forth one or more legal
 2 conclusions, they require no response. Subject to the foregoing, TSC admits that it
 3 contracted with Plaintiff to provide certain insurance coverage to TSC.
 4         32.   To the extent the allegations in paragraph 32 set forth one or more legal
 5 conclusions, they require no response. Subject to the foregoing, TSC denies that it owes
 6 Plaintiff $280,438.26. TSC lacks sufficient information to form a belief as to the truth of
 7 the remaining allegations in paragraph 32 and therefore denies those allegations.
 8         33.   To the extent the allegations in paragraph 33 set forth one or more legal
 9 conclusions, they require no response. Subject to the foregoing, TSC denies Plaintiff was
10 “unjustly enriched,” that Plaintiff suffered any damages, and that Plaintiff is entitled to
11 $280,438.26 and denies any wrongdoing.
12                       TSC’S ANSWER TO PRAYER FOR RELIEF
13         34.   Plaintiff’s Prayer does not require a response. To the extent a response is
14 required, however, TSC denies the allegations contained in the prayer for relief following
15 paragraph 33 of the Complaint and further denies that Plaintiff is entitled to any of the
16 relief sought or any relief whatsoever.
17                                     GENERAL DENIAL
18         Except as specifically admitted, TSC denies every other allegation and implication
19 of wrongdoing in the Complaint.
20                                AFFIRMATIVE DEFENSES
21         TSC sets forth the following affirmative defenses. By asserting these defenses,
22 TSC does not assume the burden of establishing or refuting any fact, element, or
23 proposition as to which Plaintiff bears the burden of proof. TSC reserves the right to
24 raise additional defenses as the facts and discovery in this case warrant and in response to
25 any new or amended claims or allegations asserted by Plaintiff.
26
27
28

                                                  5
                          DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 7 of 9 Page ID #:405



 1                            FIRST AFFIRMATIVE DEFENSE
 2                             (Failure to State a Claim for Relief)
 3         1.    The Complaint, and each claim for relief alleged, fails to state facts
 4 sufficient to constitute a claim for relief against TSC under Fed. R. Civ. P. 8(a) and
 5 12(b)(6). Plaintiff’s claims for breach of contract, account stated, and unjust enrichment
 6 are vague and conclusory.
 7                           SECOND AFFIRMATIVE DEFENSE
 8                                          (No Injury)
 9         2.    The Complaint is barred, in whole or part, because Plaintiff does not have
10 any particularized or concrete injury. TSC did not breach the Policies and does not owe
11 Plaintiff any outstanding balance.
12                            THIRD AFFIRMATIVE DEFENSE
13                                         (Good Faith)
14         3.    Plaintiff’s claims are barred, in whole or part, because the acts or omissions
15 alleged to have been performed by TSC, if performed at all, were done in good faith.
16 TSC did not Breach the Policies and carried out its obligations under the Agreement in
17 good faith.
18                           FOURTH AFFIRMATIVE DEFENSE
19                                      (Failure to Mitigate)
20         4.    Plaintiff’s claims are barred, in whole or part, due to Plaintiff’s failure to
21 mitigate its alleged damages, if any.
22                            FIFTH AFFIRMATIVE DEFENSE
23                                       (Unclean Hands)
24         5.    Plaintiff’s claims are barred, in whole or part, by the doctrine of unclean
25 hands. Plaintiff’s alleged damages are the result of its own unfair and improper audit
26 analyses, not any wrongdoing by TSC.
27
28

                                                  6
                         DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 8 of 9 Page ID #:406



 1                              SIXTH AFFIRMATIVE DEFENSE
 2                                          (Full Payment)
 3         6.      Plaintiff’s claims are barred because the amounts to be owed to Plaintiff
 4 were, in fact, paid or provided to Plaintiff. TSC paid Plaintiff properly received under
 5 the Policies.
 6                            SEVENTH AFFIRMATIVE DEFENSE
 7                                            (No Breach)
 8         7.      Plaintiff’s claims are barred, in whole or part, because TSC did not breach
 9 any agreement between TSC and Plaintiff.
10                             EIGHTH AFFIRMATIVE DEFENSE
11                                       (No Attorneys’ Fees)
12         8.      There is no basis in statute or contract for Plaintiff’s request for attorneys’
13 fees.
14                              NINTH AFFIRMATIVE DEFENSE
15                                    (Accord and Satisfaction)
16         9.      Plaintiff’s claims are barred, in whole or part, by the equitable doctrine of
17 accord and satisfaction. Plaintiff accepted payment from TSC in satisfaction of any
18 obligations TSC owed Plaintiff under the Policies.
19                              TENTH AFFIRMATIVE DEFENSE
20                                              (Offset)
21         10.     Without conceding that any act or omission of TSC caused damage to
22 Plaintiff, TSC alleges it is entitled to offset and recoup against any judgment that may be
23 entered against it on any obligations that Plaintiff owes TSC.
24                      RIGHT TO ASSERT ADDITIONAL DEFENSES
25         TSC has insufficient knowledge or information on which to form a belief as to
26 whether it may have additional, as yet unstated, defenses available in this action. TSC
27 therefore reserves the right to assert additional defenses in the event discovery indicates
28 that they may be appropriate. TSC further reserves the right to amend its Answer or

                                                    7
                           DEFENDANT’S ANSWER TO COMPLAINT
     Case 2:19-cv-03863-PA-SK Document 14 Filed 10/18/19 Page 9 of 9 Page ID #:407



 1 otherwise plead in response to Plaintiff’s Complaint, and to file such other Motions as it
 2 may deem advisable in defense of the case or as warranted by information adduced
 3 through the discovery process.
 4                              TSC’S PRAYER FOR RELIEF
 5         WHEREFORE, TSC prays for relief as follows:
 6         1.    That Plaintiff take nothing by way of the Complaint and the Court dismiss
 7 the Complaint with prejudice;
 8         2.    That the Court enter judgment that TSC is the prevailing party in this action;
 9         3.    That the Court award TSC all costs, expenses, and attorneys’ fees that it is
10 entitled to under applicable law; and
11         4.    For such other and further relief as the Court deems just and proper.
12
13 DATED: October 18, 2019                 ROBERT FREUND LAW
14
15                                  By     /s/ Robert S. Freund
                                           Robert S. Freund
16
                                           Attorneys for Defendant
17                                         TSC Acquisition Corporation
18
19
20
21
22
23
24
25
26
27
28

                                                 8
                         DEFENDANT’S ANSWER TO COMPLAINT
